FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 26, 2021

                                    No. 04-21-00116-CV

        BISON DRILLING AND FIELD SERVICES LLC and Bison Trucking LLC,
                                Appellants

                                              v.

          MCDAY ENERGY CORP., Donald W. Orr, and McDay Oil & Gas, Inc.,
                               Appellees

                 From the 293rd Judicial District Court, Zavala County, Texas
                             Trial Court No. 18-05-14176-ZCV
                         Honorable Maribel Flores, Judge Presiding


                                       ORDER
        Appellant’s brief was originally due May 3, 2021. Appellant has been granted one
previous extension until June 2, 2021. On May 25, 2021, appellant filed a second unopposed
motion requesting a thirty-day extension of time. The motion is GRANTED and appellant’s brief
is due no later than July 2, 2021.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court